| wwe moinnLtad | i
fe =
O@2/ST/eOzz tT DP STé SIXIN

~

*

st
oO)
oe
+
QO
®
Do
©
oO
Ww
—
oO
od
®
Do
©
oO
°
N
—~—
NR
er
on
e
qd)

30

19mc83 Doc
4135

Mailibu, CA 90264

Case: 2:
Joseph Vaughnperling
PO Box

il Lt eff glob ho

 
Case 2:19-mc-00083-CAS-E Document 37 Filed 04/17/20 Page 2of5 Page ID #:295

Case: 2:19mc83 Doc: 30

Joseph Vaughnperling
PO Box 4135
Mailibu, CA 90264
Case 2:19-mc-00083-CAS-E Document 37 Filed 04/17/20 Page 3of5 Page ID #:296

MIME-Version: 1.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
Message-Id:<28493832@cacd.uscourts.gov>Subject:Activity in Case 2:19-mc-00083-CAS-E Ira
Kleiman et al v. Craig Wright Order on Motion for Extension of Time to File Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 9/27/2019 at 4:43 PM PDT and filed on 9/27/2019

Case Name: Ira Kleiman et al v. Craig Wright
Case Number: 2:19-mc-00083-CAS-E
Filer:

Document Number:

Docket Text:

ORDER GRANTING JOINT MOTION FOR EXTENSION [29] by Judge Christina A. Snyder:
The hearing on Movants Motion for Second Order Compelling Compliance withSubpoena
currently scheduled for October 21, 2019 is continued to December 9, 2019 at 10:00 a.m.[25].
Movants deadline for filing a reply in support of their Motion for Second Order Compelling
Compliance with Subpoena is extended from September 30, 2019, to November 14, 2019. (Ic)

2:19-mc-00083-CAS-E Notice has been electronically mailed to:

Maxwell V Pritt jchavez@bsfllp.com, mlareine@bsfllp.com, mpritt@bsfllp.com

Robert C Buschel buschel@bglaw-pa.com

Kinh-Luan Tran ltran@bsfilp.com, bsf_lad_records@bsfllp.com

2:19-mc-00083-CAS-E Notice has been delivered by First Class U. S. Mail or by other means BY
THE FILER to:

Joseph Vaughnperling

PO Box 4135

Mailibu CA 90264

US
Casi

Oo co I HW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

IN RE SUBPOENA TO JOSEPH
VAUGHN PERLING

 

IRA KLEIMAN, as the personal
representative of the Estate of David
Kleiman, and W&K INFO DEFENSE
RESEARCH, LLC,

 

 

Pb 2:19-mc-00083-CAS-E Document 37 Filed 04/17/20 Page 4of5 Page ID #:29)

 

FILED
CLERK, U.S. DISTRICT COURT

09/27/2019

CENTRAL DISTRICT OF CALIFORNIA
BY: KDI DEPUTY

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

Misc. Case No. 2:19-MC-00083-CAS-E

Underlying Litigation:

Case No. 9:18-cv-80176-BB
United States District Court

Southern District of Florida

 

JOINT MOTION FOR EXTENSION

 

[DISCOVERY MATTER]
Plaintiffs, ORDER GRANTING
; JOINT MOTION FOR EXTENSION
CRAIG WRIGHT,
Defendant.
ORDER GRANTING Case No. 2:19-MC-00083-CAS-E

 
Cas

oO CoO “I DN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

# 2:19-mc-00083-CAS-E Document 37 Filed 04/17/20 Page5of5 Page ID #:298

[PROPOSED] ORDER

This matter came before the Court on a Joint Motion for Extension, filed by Ira
Kleiman, as personal representative of the Estate of David Kleiman, and W&K Info Defense
Research, LLC (collectively “Movants”), and Joseph VaughnPerling. The parties jointly sought
(1) a 45-day continuance of the hearing scheduled for October 21, 2019, and (2) to extend the
deadline in the Court’s September 3, 2019 order for filing a reply brief in support of Movants’
Motion for Second Order Compelling Compliance with Subpoena from September 30, 2019, to
November 14, 2019.

Due and adequate notice having been given to the parties, and the Court having
considered the papers and filings in this matter, and good cause appearing, the Court hereby
ORDERS:

1. The parties’ Joint Motion for Extension is GRANTED;

2. The hearing on Movants’ Motion for Second Order Compelling Compliance with
Subpoena currently scheduled for October 21, 2019 is continued to December 9, 2019 at 10:00
a.m.; and

3. Movant’s deadline for filing a reply in support of their Motion for Second Order
Compelling Compliance with Subpoena is extended from September 30, 2019, to November 14,
2019.

IT IS SO ORDERED.

Dated: September 27, 2019 hh fins f , a

HON. CHRISTINA A. SN# DER
U.S. DISTRICT COURT JUDGE

 

ORDER GRANTING Case No. 2:19-MC-00083-CAS-E
JOINT MOTION FOR EXTENSION

 

 
